Order unanimously affirmed without costs. Memorandum: We decline to disturb Family Court’s award of custody of the parties’ son to respondent, with liberal visitation to petitioner. The court acknowledged that neither party is unfit and weighed the appropriate factors bearing on the best interests of the child (see, Friederwitzer v Friederwitzer, 55 NY2d 89; Matter of Blake v Blake, 106 AD2d 916). There is no merit to the contention that the award of custody to respondent is against public policy. The court properly considered the existence of respondent’s second child and petitioner’s prior alcohol abuse as factors affecting the best interests of the child. "The weighing of the various factors bearing on the best interests of the children requires an evaluation of the character of the parties and can be best made by the trial court, which is the best judge of that subjective factor” (Matter of Scott v Scott, 193 AD2d 1103, 1104, citing Eschbach v Eschbach, 56 NY2d 167, 173). (Appeal from Order of Jefferson County Family Court, Schwerzmann, J.—Custody.) Present—Pine, J. P., Fallon, Callahan, Balio and Boehm, JJ.